                                             THE LAW OFFICES OF
                                    NEAL BRICKMAN, P.C.
                                   420 LEXINGTON AVENUE, SUITE 2440
                                       NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                             TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                                     (212) 986-6840
ETHAN Y. LEONARD
VIRIGNIA A. REILLY                                                                                        TELECOPIER:
JASON A. STEWART                                                                                           (212) 986-7691

                                                                       December 1, 2020

      Via ECF Only

      Honorable Jesse M. Furman
      United States District Judge
      United States Courthouse
      40 Centre Street - Room 2202
      New York, New York 10007
      (212) 805-0282
                                                       Re:     Piacentile v. Troxel and Rublee
                                                               Case No: 20-CV-5252 (JMF)
      Dear Judge Furman:

             We represent the Defendants in the above referenced matter. We write today pursuant to
      the Court’s Individual Practices in response to Plaintiff’s November 27, 2020 correspondence
      seeking a pre-motion conference.

              As an initial, and dispositive matter, the relief sought by Plaintiff in his proposed motion
      is enforcement of a contract that he now seems to concede is subject to a broad arbitration clause. 1
      Each of the eight (8) requests for relief deal directly with enforcement of various elements of the
      TKC Settlement Agreement that Plaintiff asserts – erroneously we submit -- have not been
      complied with. It is irrefutable that the TKC Settlement Agreement contains the following
      arbitration provision at Paragraph 23:

              Arbitration: Any dispute arising out of or related to this agreement shall
              be subject to binding arbitration with JAMS Washington, D.C., Office, at
              a location mutually agreeable to the Parties and the Arbitrator.


      1
        As noted Defendants have already filed a motion to dismiss and compel arbitration (Dkt 21-22) and will
      not repeat all of those arguments herein, but respectfully refer the Court to that filing and the clear and
      irrefutable legal precedents recited therein.
It is equally irrefutable that the Parties hereto, among others, also executed a second agreement
entitled “Mutual and General Release Agreement” (hereinafter, the “Release Agreement”) at or
about the same time which contained a similar arbitration provision within Paragraph 6
“Governing Law”:

       Each party hereto irrevocably waives its right to a jury trial and
       unconditionally consents to submit to the exclusive jurisdiction of binding
       arbitration, to be administered by JAMS Washington, D.C. office, at
       a location mutually agreeable and convenient for the Parties and
       the arbitrator, for any action, dispute, suit or proceeding arising out of
       or relating to this Mutual Release.

         Moreover, in his November 27, 2020 correspondence to the Court, Plaintiff admits that by
March 2019 he knew that the TKC partnership needed to end and that he spent the next several
months negotiating and entering into the arms-length TKC Settlement Agreement, which, along
with the Release Agreement, contain broad general releases of all claims between the Parties. This
is not a close call. Plaintiff’s application should be denied as the proposed motion would be futile
as it seeks discovery as to items specifically related to claims that he has specifically and
unequivocally agreed to arbitrate and over which this Court simply does not have jurisdiction.

         Neither of the cases cited by Plaintiff support a contrary conclusion. The Court in
Blumenthal dealt with the issue of whether a plaintiff could recover for damages resulting from a
wrongful injunction entered in anticipation of arbitration. Blumenthal v. Merrill Lynch, 910 F.2d
1049 (2nd Cir. 1990). In that case, the initial injunction was sought by Merrill Lynch on a cross-
claim to preclude two brokers -- who had resigned and gone to work for a competitor -- from
soliciting or accepting orders from their Merrill Lynch clients. The Court declined to preclude the
possibility of any injunctive relief, but did find that that the injunction in that instance was
“wrongful” based on the arbitrators’ subsequent decision. Id. The Court in Baldwin Tech. Co. v.
Printers’ Service, 2016 U.S.Dist. LEXIS 10086; 2016 WL 354914 (SDNY, 1/27/16 (GBD)), while
recognizing that injunctive relief may be granted pre-arbitration “to preserve the status quo,” such
relief “is an extraordinary and drastic remedy, one that should not be granted unless the movant,
by a clear showing, carries the burden of persuasion.” Id., quoting, Grand River Enter. Six Nations,
Ltd. v. Pryor, 481 F.3d 60, 66 (2nd Cir. 2007); Moore v. Consol. Edison Co., 409 F.3d 506 (2nd Cir.
2005). Neither the Blumenthal case, nor the Baldwin Tech. case address a circumstance where, as
here, the movant is seeking pre-arbitration “emergency discovery” (Plaintiff’s words) on the very
issues that it explicitly agreed to arbitrate. No aspect of the relief sought by Plaintiff relates to
maintaining the status quo, the only conceivable basis for a preliminary injunction pre-arbitration.
As such, the instant application should be denied.

        In addition, it is clear that in order to qualify for a preliminary injunction, a party must
demonstrate (1) a likelihood of success on the merits; (2) likelihood of irreparable injury absent
the injunction; (3) that the balance of hardship is in movant’s favor; and (4) that public interest
would not be disserved by the injunction. See e.g., Salinger v. Colting, 607 F.3d 68, 79-80 (2nd
Cir. 2010). Plaintiff addresses none of these elements; presumably because they are irrelevant to
his instant request to make a motion for pre-arbitration discovery on the very issues that he agreed
to arbitrate. Notably, irreparable injury cannot be demonstrated, and preliminary injunctions
should not be granted where – as herein – there is no actual or imminent injury, much less any
injury that could not be monetized. See e.g., Baldwin Tech., 2016 US Dist Lexis at 10; see also,
Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 37-38 (2nd Cir. 1995); Jayaraj v.
Scappini, 66 F.3d 36, 39 (2nd Cir. 1995). In this matter, there is no allegation of injury, much less
any imminent injury, much less any “irreparable harm.” The TKC Settlement Agreement and the
Release Agreement were executed over a year ago. Any allegation of “irreparable harm”
concerning the referenced pre-arbitration discovery requests would be abjectly fallacious. As
such, the instant application by Plaintiff should be denied in its entirety.

        While the case law and relevant facts set forth above are dispositive, Defendants are
compelled to address a few of Plaintiff’s more egregious contentions in the recent filings in support
of application for leave. First, it must be noted that Mr. Troxel has explicit claims under the terms
of the TKC Partnership Agreement due to Mr. Piacentile’s abject failure to comply with the terms
of that agreement, including, but not limited to an accounting for the purported $500,000 (already
acknowledged to be reduced to $420,000) investment; the current status of various cases
maintained by Whistleblowers International (“WBI”), a separate entity through which the parties
conducted business; the disbursement of funds due him based on settlements reached on cases
through WBI; and enforcement of the non-disparagement clauses therein. Second, as set forth in
Defendants’ pending motion, any claims by Mr. Piacentile – to the extent any exist, which
Defendants deny – against Mr. Rublee are clearly subject to arbitration. Third, Defendants have
never directed the creation of or had the authority to create any tax returns for TKC LLP. The one
TKC LLP return which Mr. Troxel was provided for the year 2016 reflects that Mr. Piacentile was
the 100% owner until the involvement of Mr. Krauss, whereupon Mr. Piacentile became a 5%
owner and Mr. Krauss became the 95% owner – a far cry from the representations submitted to
the Court on November 27, 2020. Fourth, contrary to the current assertions of Plaintiff, it was
clear prior to the settlement – and, indeed, common knowledge and understanding between
Plaintiff, Mr. Troxel, and Mr. Krauss – that TKC LLC was formed on 10/24/2017, had Mr. Troxel
and Mr. Krauss as its members; and was the entity, as opposed to TKC LLP, which signed most
of the tort clients. Fifth, and as Plaintiff is clearly aware, the attachments to Mr. Piacentile’s
affidavit declaration are not inquiries from any cases ever brought or investigated by either TKC
LLP or TKC LLC and are wholly irrelevant to any even potential issues before this Court.

         While it is clear that Plaintiff is determined to attempt to pursue claims he has released, he,
at least, should be held to the arbitration clauses that he agreed upon, and the instant application
should be denied in its entirety.

        We thank the Court for its time, attention, and assistance in this regard.

                                                        Respectfully submitted,


                                                        Ethan Leonard (EL2497)
Cc: David S. Stone (Via ECF Only)
